 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 1 of 6 Page ID #:58




 1
   Patrick H. Peluso
   ppeluso@woodrowpeluso.com
 2 Woodrow & Peluso, LLC

 3 3900 E. Mexico Avenue, Suite 300
   Denver, CO 80210
 4 Telephone: (720) 213-0676

 5
     [Additional counsel appearing on signature page]
 6

 7 Attorneys for Plaintiff and the alleged Class

 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    LUCINE TRIM and ANTHONY
      FREY, individually and on behalf of all
12    others similarly situated,
                                                    Case No. 2:20-cv-2161-SVW-MRW
13
                           Plaintiff,               Scheduling Conference:
14                                                  Date: June 29, 2020
                                                    Time: 3:00 p.m.
15    v.
16
      JOHN C. HEATH, ATTORNEY AT
17    LAW PC d/b/a LEXINGTON LAW
      FIRM, a Utah corporation,
18
                           Defendant.
19

20
                   JOINT STATEMENT RE INITIAL STATUS CONFERENCE
21

22
             Plaintiffs Lucine Trim and Anthony Frey (collectively “Plaintiffs”) and

23
     Defendant John C. Health, Attorney at Law PC d/b/a Lexington Law Firm

24
     (“Defendant” or “Lexington Law”) submit this joint statement in advance of the

25
     June 29, 2020 Initial Status Conference. The Parties understand that a written

26
     submission is not required (see Dkt. 14), but believe outlining their respective

27                                              1
      JOINT RULE 26(F) REPORT
28
      42550528v1
 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 2 of 6 Page ID #:59




 1 positions on the issue of bifurcating discovery in this case—the only significant

 2 point of disagreement that arose during the Rule 26(f) conference—would be

 3 helpful. The Parties positions are outlined below.

 4

 5            Plaintiffs’ Position: Plaintiffs oppose Defendant’s proposal to bifurcate
 6   discovery. While in certain cases bifurcating between class and merits discovery
 7   makes sense, here any so-called “merits” issues are so intertwined with the class
 8   issues that attempting to separate them would only lead to confusion,
 9   disagreement, and the need for Court supervision. See Manual for Complex Litig.
10   § 11.214 (4th. ed) (The court should ascertain what discovery on class questions is
11   needed for a certification ruling and how to conduct it efficiently and
12   economically….Discovery may proceed concurrently if bifurcating class
13   discovery from merits discovery would result in significant duplication of effort
14   and expense to the parties.”) An example is found in Defendant’s claim that it had
15   prior express consent from Plaintiff Trim (which Trim denies). The question of
16   whether such alleged consent is sufficient to satisfy the TCPA’s prior express
17   written consent requirement is the same for both Trim and all others who
18   Defendant claims consented in the same way.
19            Indeed, phasing discovery in such a way would give Defendant a free bite
20   at the apple. That is, the one-way intervention rule, which bars granting class
21   certification after the merits have already been decided in a plaintiff’s favor, would
22   preclude Plaintiffs, but not Defendant, from moving for summary judgment prior
23   to class certification. Gessele v. Jack in the Box, Inc., No. C10–0960, 2012 WL
24   3686274, at *3 (D. Or. Aug. 24, 2012) (quotations omitted).
25            In short, under Defendant’s plan, Plaintiffs would need to first clear the
26   hurdle of proving they can beat summary judgment on their individual claims
27                                             2
     JOINT RULE 26(F) REPORT
28
     42550528v1
 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 3 of 6 Page ID #:60




 1   without any corresponding ability to seek summary judgment in their favor. Then,
 2   only after surviving summary judgment would Plaintiffs be able to seek discovery
 3   related to class certification—which will take months to gather. Bifurcating
 4   discovery is therefore not only unnecessary in this case, but also unreasonable and
 5   prejudicial to Plaintiffs.
 6

 7            Defendant’s Position:
 8                Bifurcating discovery will best serve the interests of fairness and efficiency
 9   by requiring that the Parties address whether Plaintiffs have meritorious claims
10   prior to incurring the extensive costs and efforts related to class discovery. Federal
11   District Courts are empowered by the Federal Rules of Civil Procedure to exercise
12   their discretion and bifurcate discovery in putative class actions prior to class
13   certification. See Fed. R. Civ. P. 42; Danjaq LLC v. Sony Corp., 263 F.3d 942,
14   962 (9th Cir. 2001); Ahmed v. HSBC Bank USA, N.A., ED CV 15-2057 FMO
15   (SPx), 2018 U.S. Dist. LEXIS 2286, at *11–12 (C.D. Cal. Jan 5, 2018). When
16   “relatively straightforward issues” can be resolved prior to “more complex issues,”
17   bifurcation is appropriate. Trung Ma v. Allstate Fire & Cas. Ins. Co., No. C17-
18   1276RSM, 2018 U.S. Dist. LEXIS 169431, at *2 (W.D. Wash. Oct. 1, 2018).
19           Lexington Law expects to prevail at summary judgment because it (1)
20   possesses evidence that it received express consent (both written and oral) to
21   contact Plaintiff Lucine Trim and (2) possesses no evidence relating to the alleged
22   telephone call received by Plaintiff Anthony Frey. If Lexington Law prevails in a
23   motion for summary judgment by demonstrating that Plaintiffs have either
24   provided express consent to receive the telephone calls at issue or have provided
25   insufficient evidence to establish that Lexington Law placed such a telephone call
26   in the first place, then Plaintiffs’ claims relating to a putative class will also
27                                                  3
     JOINT RULE 26(F) REPORT
28
     42550528v1
 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 4 of 6 Page ID #:61




 1   necessarily fail. See, e.g., Karpenski v. Am. Gen. Life Companies, LLC, 916 F.
 2   Supp. 2d 1188, 1189 (W.D. Wash. 2012) (granting motion to bifurcate action when
 3   disposition on one claim would dispose of all other claims); Ardrey v. United
 4   Parcel Serv., 798 F.2d 679, 680-81, 685 (4th Cir. 1986) (affirming bifurcation of
 5   discovery where district court “agreed with counsel . . . that plaintiffs would be
 6   required ‘to establish viable individual actions’ before class discovery would be
 7   allowed”). Time spent pursuing class discovery prior to a determination of these
 8   threshold issues will be an expensive waste of resources, and it would be in the
 9   interest of both Parties and the Court to separate this discovery into two phases.
10   Indeed, Plaintiffs’ Complaint defines two nationwide putative classes of
11   individuals asserting broad claims for the receipt of autodialed and prerecorded
12   telephone calls for which they allegedly did not provide their express consent. The
13   discovery that Plaintiffs would conduct in an effort to certify these classes would
14   involve the pursuit of substantial and burdensome amounts of information related
15   to Defendant’s procedures and systems.
16           Alternatively, in light of the infirmities of Plaintiffs’ claims, limiting
17   discovery to Plaintiffs’ individual claims prior to a ruling on a motion for summary
18   judgment and, then, if necessary, engaging in class-wide discovery, is the most
19   efficient way to resolve this case. This is especially true given that there is, as of
20   now, no scheduling order that would need to be modified or upon which the parties
21   might have relied.        The Court should order bifurcation because separating
22   individual discovery and class discovery is practical, cost-effective, and efficient.
23   Specifically, bifurcating discovery allows the potential for resolution of the
24   individual claims before forcing both parties to conduct costly and burdensome
25   discovery that may be moot.
26
27                                             4
     JOINT RULE 26(F) REPORT
28
     42550528v1
 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 5 of 6 Page ID #:62




 1

 2
     June 25, 2020

 3                                   By: /s/ Patrick H. Peluso
 4
                                     Patrick H Peluso *
 5                                   ppeluso@woodrowpeluso.com
                                     WOODROW & PELUSO, LLC
 6
                                     3900 East Mexico Avenue, Suite 300
 7                                   Denver, CO 80210
                                     Telephone: 720-213-0675
 8
                                     Facsimile: 303-927-0809
 9
                                     Counsel for Plaintiffs and the
10
                                     alleged Class
11

12                                   By: /s/ Chad R. Fuller
13
                                     Chad R. Fuller, Bar No. 190830
                                     chad.fuller@troutmansanders.com
14                                   TROUTMAN SANDERS LLP
15                                   11682 El Camino Real, Suite 400
                                     San Diego, CA 92130
16                                   Telephone: 858.509.6056
17                                   Facsimile: 858.509.6040

18                                   Counsel for Defendant
19

20

21

22

23

24

25

26
27                                     5
     JOINT RULE 26(F) REPORT
28
     42550528v1
 Case 2:20-cv-02161-SVW-MRW Document 15 Filed 06/25/20 Page 6 of 6 Page ID #:63




 1

 2

 3
                               CERTIFICATE OF SERVICE
 4

 5          I hereby certify that the foregoing was served upon its filing via this Court’s
 6 CM/ECF system on this 25th day of June, 2020 to all counsel of record.

 7

 8                                              /s/ Patrick H. Peluso
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                             6
     JOINT RULE 26(F) REPORT
28
     42550528v1
